ORDER

PER CURIAM.
Kenneth Bray, Movant, appeals the denial of his Rule 29.15 motion for post-conviction relief following his convictions of sodomy and attempted rape. On appeal, Movant contends the motion court erred by denying: (1) his Rule 29.15 motion because he received ineffective assistance of counsel and was constructively abandoned by post-conviction counsel in that his post-conviction counsel failed to hire an expert witness within a sufficient amount of time to evaluate the State’s putative expert witness’s interview with the victim; (2) his Rule 29.15 motion because he received ineffective assistance of counsel in that his appellate counsel failed to brief and argue that the trial court abused its discretion in denying the trial counsel’s opportunity to question three venirepersons regarding whether they could follow the law as instructed before the court struck those persons for cause; and (3) his motion for a continuance filed on the day of the hearing because this violated his due process rights and was ineffective assistance of counsel in that his post-conviction counsel was unprepared to proceed on the day of the hearing.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restat-*627mg principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).